Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 23, 2016

                                      No. 04-16-00335-CV

                                IN THE INTEREST OF A.M.,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-05876
                           Honorable Renée Yanta, Judge Presiding


                                         ORDER
       On August 25, 2016, we abated this appeal for the trial court to make and file findings of
fact and conclusions of law. The district court clerk has filed a supplemental clerk’s record
containing the trial court’s findings of fact and conclusions of law. In our August 25, 2016 order,
we also struck the appellant’s brief for violating Rule 9.9(a)-(c) and notified appellant he would
have the opportunity to refile his brief.

       We order that this appeal is reinstated on the active docket of the court. We further
order appellant, Adam M., Jr., to re-file his amended brief by October 24, 2016.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court